DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 65 and 68-88 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, 
(claims 65 and 73-85) 
a detachable camera apparatus comprising: 
a camera and illuminator configured to illuminate and capture video at a surgical site at an endoscope distal end, 
an attachment clip configured to encircle the distal end of the endoscope and thereby attach affix the apparatus at or near a distal end of the endoscope [112 (f) interpretation of the term “attachment”: see applicant’s Fig.3], 
a beam projecting from the attachment beyond the distal end of the endoscope, holding the camera thereat,
such that the camera is positioned to face proximally back towards the distal end of the endoscope, so that the camera and an endoscope camera capture opposing views of the surgical site, and 
further comprising a signal connection to transmit video from the camera to a receiver outside the patient. (end claims 65 and 73-85)
(claims 68 and 70-71) 
an endoscope comprising: 
a catheter configured to place a minimally invasive working device in a surgical site, 
first and second cameras and illuminators configured to capture video of a procedure at the surgical site, the first devices at or near the distal end of the catheter, the second devices positioned to the catheter, the first and second cameras opposed to each other, configured to provide opposing views of the procedure from opposite viewpoints at the surgical site, 
optical polarization filters configured to reduce interference between the first camera and second illuminator, and between the second camera and first illuminator. (end claims 68 and 70-71)
(claims 69, 82 and 86-88)
an endoscope comprising: 
a catheter configured to place a minimally invasive working device in a surgical site, 
first and second cameras and illuminators configured to capture video of a procedure at the surgical site, the first devices at or near the distal end of the catheter, the second devices positioned to the catheter, the first and second cameras opposed to each other, configured to provide opposing views of the procedure from opposite viewpoints at the surgical site, 
circuitry configured to dim the second illuminator when the first camera is capturing an image, and dim the first illuminator when the second camera is capturing an image. (end claims 69, 82 and 86-88)
In regards to claims 65 and 73-85: 
Hyams (USPN 1,509,041) teaches the above, except does not teach the camera. 
Whitman (US PGPUB 2002/0165444) teaches a detachable camera device with the above attachment, however the device is not configured to project beyond the distal end of the endoscope. 
Wendlark et al. (USPN 6,736,773) teaches the above except for the attachment.
Ratnakar (US PGPUB 2005/0038317) teaches the above except for the attachment. 
Wendlandt et al. (US PGPUB 2002/0099267) teaches the above except for the attachment.
In regards to claims 68 and 70-71: 
Hyams teaches a viewing device that brings light from both sides of a surgical site through a catheter to an eyepiece. 
Whitman teaches an endoscope that has imaging and illumination devices directed in opposite directions, but does not provide opposing viewpoints. 
Ratnakar teaches the above except for the optical polarization filters. 
Wendlandt teaches the above except for the optical polarization filters. 
In regards to claims 69, 82 and 86-88
Hyams teaches a viewing device that brings light from both sides of a surgical site through a catheter to an eyepiece. 
Whitman teaches an endoscope that has imaging and illumination devices directed in opposite directions, but does not provide opposing viewpoints. 
Ratnakar teaches the above except for the dimming circuitry. 
Wendlandt teaches the above except for the dimming circuitry. 
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wendlandt et al. (US PGPUB 2002/0099267)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795